The plaintiffs in error were jointly charged, tried and convicted of criminal conspiracy as defined by Subdivision Four of Sec. 2232, Revised Laws, and in accordance with the verdict of the jury, Whiteworth was sentenced to be confined in the county jail for thirty days and to pay a fine of Four Hundred Dollars, and Benefiel was sentenced to be confined in the county jail for thirty days and pay a fine of Two Hundred Dollars. From the judgments rendered an appeal was perfected.
Plaintiffs in error have by their counsel of record filed a motion to dismiss their appeal. The motion will be sustained and it is ordered that the appeal herein be dismissed and the cause remanded to the county court of Woodward county.